Name: Commission Regulation (EEC) No 2177/86 of 10 July 1986 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 189/32 Official Journal of the European Communities 11 . 7 . 86 COMMISSION REGULATION (EEC) No 2177/86 of 10 July 1986 fixing the amount of the subsidy on oil seeds determined ; whereas the Council fixed by Regulation (EEC) No 1457/86 the target price for sunflower seed for the 1986/87 marketing year on the basis of an oil content of 44 % for which the coefficient of equivalence with seed of other qualities has not been fixed ; whereas the amounts of the subsidy should therefore only be applied on a temporary basis and should be confirmed or replaced once the effects of the system of maximum guaranteed quantities for colza, rape and sunflower seed and the coef ­ ficient of equivalence of sunflower seed are known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2021 /86 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1333/86 Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (6), and in particular Article 2 (3) thereof, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2021 /86 Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the . 1986/87 marketing year have been fixed in Regulations (EEC) No 1457/86 (8) and (EEC) No 1458/86 (9); Whereas estimated production of colza, rape and sunflower seed for the 1986/87 marketing year has not been fixed ; whereas the amount, where appropriate, to be deducted from the subsidy in compliance with the system of maximum guaranteed quantities referred to in Article 27a of Regulation No 136/66/EEC could therefore not be 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (10) shall be as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Regulation (EEC) No 475/86 and Article 12 of Regulation (EEC) No 476/86 shall be as shown in Annex II to this Regulation for sunflower seed harvested in Spain and Portugal . 3 . However, the amount of the subsidy in the case of advance fixing for July, August, September, October, November and December 1986 for colza and rape and for August, September, October and November 1986 for sunflower will be confirmed or replaced as from 1 1 July 1986 to take into account the coefficient of equivalence of sunflower seed and, where appropriate, the effects of the application of the system of maximum guaranteed quanti ­ ties for colza, rape and sunflower seed. Article 2 This Regulation shall enter into force on 11 July 1986. (  ) OJ No 172, 30 . 9 . 1966, p . 3025/66 . 0 OJ No L 133, 21 . 5 . 1986, p. 8 . (3) OJ No L 164, 24 . 6 . 1985, p. 11 . 4) OJ No L 119, 8 . 5 . 1986, p . 19 . j OJ No L 167, 25 . 7 . 1972, p . 9 . 6) OJ No L 146, 31 . 5 . 1986, p . 25 . j OJ No L 173, 1 . 7 . 1986, p . 28 . 8) OJ No L 133, 21 . 5. 1986, p . 12. ') OJ No L 133, 21 . 5 . 1986, p . 14. ( 10) OJ No L 266, 28 . 9 . 1983 , p. 1 . 11 . 7 . 86 Official Journal of the European Communities No L 189/33 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 July 1986. For the Commission Frans ANDRIESSEN Vice-President No L 189/34 Official Journal of the European Communities 11 . 7 . 86 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) Current month 2nd month (') 3rd month (') 4th month (') 5th month (') 6th month (') 1 . Gross aids (ECU)  Spain 0,610 0,610 0,610 0,610 0,610 0,610  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 28,781 28,781 29,431 29,740 30,050 30,546 2. Final aids (a) Seed harvested and processed in :  Federal Republic of Germany (DM) 69,84 69,84 71,40 72,26 73,01 74,54  Netherlands (Fl) 78,70 78,70 80,43 81,40 82,24 83,92  BLEU (Bfrs/Lfrs) 1 340,89 1 340,89 1 371,43 1 385,13 1 399,57 1 417,53  France (FF) 196,48 196,48 200,89 202,49 204,60 208,87  Denmark (Dkr) 245,09 245,09 250,64 253,27 255,91 259,77  Ireland ( £ Irl) 21,707 21,707 22,201 22,403 22,637 22,961  United Kingdom ( £) 16,867 16,867 17,284 17,466 17,648 17,836  Italy (Lit) 43 217 43 215 44 082 44 407 44 870 45 470  Greece (Dr) 2 805,26 2 805,26 2 832,79 2 828,59 2 858,01 2 844,72 (b) Seed harvested in Spain and processed :  in Spain (Pta) 88,94 88,94 88,94 88,94 88,94 88,94  in another Member State (Pta) 3 329,46 3 329,46 3 424,77 3 435,69 3 479,88 3 520,06 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 269,50 4 245,90 4 335,25 4 337,29 4 382,48 4 391,89 (') Subject to the amount to be deducted in compliance with the system of maximum guaranteed quantities . 11 . 7. 86 Official Journal of the European Communities No L 189/35 ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 2nd month 3rd month (') 4th month (') 5th month (') 1 . Gross aids (ECU)  Spain  1,720 1,720 1,720 1,720  Portugal  0,000 0,000 0,000 0,000  Other Member States 41,256 37,566 37,566 38,157 38,748 2. Final aids (a) Seed harvested and processed in (2) : l  Federal Republic of Germany (DM) 99,75 90,94 90,96 92,49 93,90  Netherlands (Fl) 112,39 102,47 102,47 104,19 105,78  BLEU (Bfrs/Lfrs) 1 896,58 1 751,67 1 751,67 1 778,59 1 806,29  France (FF) 278,05 257,89 257,58 261,20 265,40  Denmark (Dkr) 343,87 320,03 320,03 325,07 330,12  Ireland ( £ Irl) 30,501 28,369 28,366 28,782 29,232  United Kingdom ( £) 24,035 22,231 22,231 22,601 22,972  Italy (Lit) 58 805 56 603 56 442 57 197 58 106  Greece (Dr) 3 318,61 3 762,67 3 702,52 3 733,59 3 802,54 (b) Seed harvested in Spain and processed : I  in Spain (Pta)  250,77 250,77 250,77 250,77  in another Member State (Pta)  3 144,76 3 144,76 3 193,42 3 279,58 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  0,00 0,00 0,00 0,00  in Spain (Esc)  5 760,38 5 759,65 5 802,23 5 895,29  in another Member State (Esc)  5 553,41 5 552,70 5 593,75 5 683,48 3. Compensatory aids :  in Spain (Pta)  2 973,95 2 973,95 3 011,72 3 097,88  in Portugal (Esc)  5 515,69 5 514,98 5 553,62 5 643,35 (') Subject to the amount to be deducted in compliance with the system of maximum guaranteed quantities . (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multi ­ plied by 1,037269. ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 2nd month 3rd month 4th month 5th month 6th month DM 2,145180 2,140090 2,135610 2,131430 2,131430 2,119510 Fl 2,416190 2,414130 2,412030 2,410000 2,410000 2,401290 Bfrs/Lfrs 43,946200 43,938000 43,933500 43,930400 43,930400 43,923200 FF 6,858820 6,858500 6,858310 6,857390 6,857390 6,856510 Dkr 7,977680 7,985460 7,993300 8,001160 8,001160 8,040890 £ Irl 0,710649 0,711958 0,713179 0,714185 0,714185 0,717394 £ 0,639952 0,641579 0,642969 0,644275 0,644275 0,648112 Lit 1 473,79 1 479,94 1 485,47 1 490,81 1 490,81 1 506,99 Dr 137,24950 139,26120 141,25440 143,39900 143,39900 149,31250 Pta 136,88430 137,85000 138,82260 139,60730 139,60730 141,31670 Esc 146,57790 148,26100 149,49670 151,16480 151,16480 155,91400